Citation Nr: 1441944	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  11-15 147A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to a disability evaluation in excess of 10 percent for mine fragment wound (MFW), right thigh, involving muscle groups XIII & XV with muscle loss, and scarring, mild.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from November 1967 to November 1970, including combat service in the Republic of Vietnam, and his decorations include the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that the Veteran's service-connected disability involving the right thigh was originally characterized when first rated in November 1971 as a shell fragment wound (SFW).  In the rating decision now on appeal, the RO appears to have recharacterized the disability, as it is now identified as "MFW," which is commonly understood to be an acronym meaning "mine fragment wound."  The recharacterization, whether intentional or unintentional, appears to have no material difference in this appeal as the distinction between SFW and MFW is only in the nomenclature; it is not substantive in nature.  At present, no prejudice to the Veteran is apparent as a result of this change.  See, e.g., Read v. Shinseki, 651 F.3d 1296, 1300-01 (Fed. Cir. 2011); cf. Murray v. Shinseki, 24 Vet. App. 420, 424 (2011).  

The issue of entitlement to a TDIU has been raised as a component of the increased rating claim on appeal.  Thus, it is presently in appellate status before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This matter must be remanded for the following reasons.  

A.  Service Connection 

The claim of service connection for a psychiatric disorder must be remanded to obtain a new VA examination.  The record shows that the Veteran previously underwent a VA examination in January 2011.  The VA examiner found that the Veteran did not satisfy the criteria for a diagnosis of PTSD.  The VA examiner diagnosed the Veteran with (1) adjustment disorder with depressed mood "unrelated to military service," and (2) alcohol dependence, in sustained, stable remission, "unrelated to military service."  

The examiner made a specific finding that a diagnosis of PTSD was not supported.   In reaching this conclusion, the VA examiner reasonably discounted the Veteran's reported PTSD symptomatology because "his testing was significantly overreported and likely invalid."  However, the VA examiner also materially relied on a finding that the Veteran "reports no functional impairment of any kind since he obtained sobriety in 1976."  Thus, it appears the VA examiner found the Veteran not credible where reporting his PTSD symptoms, but otherwise credible in reporting his post-service functioning.  If so, the VA examiner's finding is internally inconsistent because she did not account for the Veteran's statements, earlier documented in this examination report, indicating that he had sleep problems (and became a "workaholic") starting "after I stayed sober."  It would appear inconsistent for the VA examiner to find that the Veteran had "no functional impairment of any kind" since obtaining sobriety after service where the Veteran specifically identified a functional impairment involving sleep problems.  In addition, although the Veteran served in combat in Vietnam and was awarded the Purple Heart Medal, it appears that the examiner was under the impression that he did not serve in combat.

In light of these apparent discrepancies, the Board is unable, at the present time, to determine the probative weight assignable to this opinion.  Remand for another VA psychiatric examination, to be conducted, if possible by another examiner, is necessary to adjudicate this appeal.  
  
B.  Increased Rating

The Board also finds that the increased rating claim now on appeal should be remanded for a new VA examination.

C.  TDIU

During the January 2011 VA PTSD examination, the Veteran reported that he left work about a year ago "because my body was hurting."  This is a broad statement tending to encompass his service-connected muscle disability.  Accordingly, the issue of entitlement a TDIU has been raised.  This issue is intertwined with the remanded increased rating appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter requesting that he provide the names, addresses, and approximate dates of treatment for all private (non-VA) health care providers who may have additional records pertinent to the remanded claims.   The letter should request that he complete an Authorization and Consent to Release Information (Release) for all identified records.  

Also notify the Veteran that he may submit written statements from himself and/or from other people who have first-hand knowledge describing the history of his in-service and/or post-service symptoms.  

The Veteran should also be invited to submit lay and/or medical evidence addressing the nature, extent and severity of his service-connected disabilities and the impact of the conditions on his ability to work.

The Veteran should be provided an appropriate amount of time to submit this evidence.

2.  Associate, physically or electronically, all pertinent, outstanding private records with the claims folder.  All efforts under this paragraph must include an initial request and, if the records are not received, at least one follow-up request (unless a response to the initial request makes clear that the records sought do not exist or that a follow-up request for the records would be futile).  

If the Veteran does not provide any necessary Release, request that he obtain the records and provide them to VA.  

3.  Obtain all of the Veteran's VA treatment records not already associated with the claims file, if any.  Then, continue associating VA treatment records to the claims file on an ongoing basis until the case is recertified to the Board.  

4.  All attempts to fulfill the preliminary development specified in paragraphs 1-3 above must be documented in the claims file.  

If, after making all reasonable attempts (as specified) to obtain these records it is determined that the records sought do not exist or that further efforts to obtain those records would be futile, the AOJ should send notice to the Veteran, as directed by 38 C.F.R. § 3.159(e)(1), identifying: (i) the identity of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and (iv) a notice that the Veteran is ultimately responsible for providing the evidence. 

The Veteran must be also notified that he is always allowed to provide such records himself, notwithstanding VA's inability to obtain the records.  

5.  After completing all development set forth in paragraphs 1-4 above, afford the Veteran a VA psychiatric examination, to be conducted, if possible, by a VA examiner other than the one who performed the January 2011 VA psychiatric examination.

The examiner must identify all psychiatric disabilities found to be present.  A diagnosis of PTSD must be ruled in or excluded.

Thereafter, the examiner must opine as to whether it is at least as likely as not that the Veteran has a psychiatric disability that is related to or had its onset in service, to include the Veteran's combat service in Vietnam.

The examiner should also opine as to whether it is at least as likely as not that the Veteran has a psychiatric disability that was caused or aggravated by his service-connected disabilities.

All findings and conclusions should be set forth in a legible report.

6.  After completing all development set forth in paragraphs 1-4 above, arrange for the Veteran to undergo an appropriate VA examination(s) to evaluate his service-connected muscle disability.  

Accordingly, the examiner is asked to review the entire record.  Based on this review, the examiner is asked to provide an assessment of the current nature and severity of the Veteran's right thigh disability involving muscle groups XIII & XV with muscle loss.

In doing so, the examiner is asked describe any impairments/limitations that may be separately attributed to the different muscle groups involved (XIII and XV)?  In doing so, the examiner must identify all orthopedic and neurologic impairment.

The examiner should also fully describe the associated scarring involved.  

Finally, the examiner is asked to describe the effects of his disability on his occupational functioning and the ordinary activities of his daily life.  

In doing so, please identify (1) the frequency, duration, and severity of all symptomatology, and (2) to the extent possible, the approximate date on which that degree(s) of severity began.  If the information requested in any question cannot be provided, explain why.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

7.  After completing all actions set forth in paragraphs 1-6, plus any further action needed as a consequence of the development completed in paragraphs 1-6 above, readjudicate the remanded claims with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement, including extraschedular consideration.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative, if any, an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran should be afforded the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

